Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-7, 9, 20 and 21 are currently active in the application with claims1, 6 and 9 being amended, claim 10 being cancelled and claims 20 and 21 being added by the Applicant.
Response to Amendment
	Applicant’s amendments and response dated April 08, 2021 have been carefully considered but was not found to place the application in condition of allowance and resulted in a new grounds of rejection as presented below.
Specification
	Applicant’s amendment to the specification does not represent new matter and is therefore accepted and entered.
Double Patenting
Applicant is advised that should claims 1 and 7 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 6, the instant claim was previously rejected under 35 USC 112(d) and this rejection has been maintained.  The instant claim is to the transition metal oxide nanoparticles being located on the surface of the carbon nanotube wherein these particles are “bonded” in instant claim 1 therefore being “on the surface” is not further limiting.
Regarding Claim 21, the instant claim is to the carbon nanotube-transition metal oxide composite consists of the at least one carbon nanotube and the plurality of transition metal oxide nanoparticles whereas claim 1 also is to the composite comprising alkali metal ions.  Although Applicant amended “comprising language” to “consisting” language, Applicant cannot eliminate a requirement of instant claim 1 but can only narrow its scope.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-4, 7, 9, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0137024) hereafter Lee and further in view of Inoue et al. (US 2014/0099554) hereafter Inoue.
Considering Claims 1, 9 and 21, Lee discloses a metal-carbon nanotube composite comprising a carbon nanotube, a magnetic material and a metal wherein the magnetic material is bound to the carbon nanotube through a binding intervenor [0011]  and [0028] wherein the magnetic material may be a transition metal oxide [0023] and further comprise iron oxide, cobalt oxide, chromium oxide, magnetite or combinations thereof [0024] with the size of the magnetic material being between 1 to 50 nm [0025] and therefore known by the ordinary skilled artisan as nanoparticles.  Lee further discloses that the magnetic metal and the carbon nanotube may be bound using the strong binding property between an oxygen element and a metal contained in the magnetic material [0047] and may include an organic functional group comprising an hydroxyl group [0057].
Lee discloses that the carbon nanotube-magnetic metal may also be combined with aluminum [0014] but is not explicit that the magnetic metal is bound to the carbon nanotube through an oxygen atom and the inclusion of an alkali metal ion.
Inoue teaches a material comprising a carbon bonded to a transition metal through oxygen [0019] wherein the carbon may be a carbon nanotube [0098] wherein 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the magnetic material of Lee to be chemically bound through an oxygen atom to the carbon nanotube as Lee discloses that the oxygen of the metal oxide has strong binding properties.
Inoue also discloses that the carbon nanoparticles are chemically bound to a metal through an oxygen atom wherein the metal may include aluminum [0054] and may further include lithium or potassium ions [0055] wherein lithium and potassium are known by the ordinary skilled artisan as alkali metals.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the potassium ions of Inoue into the composition of Lee as Lee and Inoue both disclose the use of aluminum in order to produce a lithium ion battery.
Considering Claim 2, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee discloses the use of a multi-walled carbon nanotube [0079].
Considering Claim 3, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee discloses forming a carbon nanotube-metal structure through an oxygen atom as discussed above.  Lee further mixes this structure with a metal melt (examples).

	Inoue discloses that the composite comprising a C-O-M bond forms a 3-dimensional net-like structure [0019] and [0054] and therefore forms a free-standing film.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the structure of Lee would form a free-standing film prior to mixing with a metal melt.
Considering Claim 4, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee discloses the use of magnetite [0061] to which the ordinary skilled artisan is aware is also known as ferroferric oxide.
Considering Claims 7 and 20, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee discloses the carbon nanotube-transition metal oxide composite comprising at least one nanotube, alkali metal ions and a plurality of transition metal oxide nanoparticles as discussed above and the use of water in the formulation (Examples) and therefore discloses the use of structural water per the instant specification [0048] and [0068].
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0137024) hereafter Lee in view of Inoue et al. (US 2014/0099554) hereafter Inoue as applied to claim 1 and further in view of Yoshiwara (US 2016/0229695).
Considering Claim 5, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee does not discuss the nature of the carbon nanotubes.
	Yoshiwara discusses forming a carbon nanotube-containing film wherein the carbon nanotubes possess micropores [0043].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the carbon nanotubes of Lee would indeed have micropores as disclosed by Yoshiwara.
Considering Claim 6, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee discloses that the magnetic metal nanoparticles are deposited onto the surface of the carbon nanotube (Fig. 1) wherein they are chemically bonded.
Double Patenting
Claims 1, 6, 9, 20 and 21 of this application is patentably indistinct from claim 1 of Application No. 16/373,107. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7, 9, 20 and 21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 6-19 of copending Application No. 16/373,107 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-19 of copending 16/373,107 in view of Zaghib et al. (US 2015/0037673) hereafter Zaghib. 
The instant application is to a carbon nano-tube metal oxide composite comprising at least one nanotube and a plurality of transition metal oxide nanoparticles which are chemically bonded and containing at least one pore.  Application ‘107 is to a battery electrode comprising a plurality of carbon nanotubes and a plurality of transition metal oxide nanoparticles which are chemically bonded and comprising a plurality of pores.  Therefore the two application encompass identical subject matter with the exception of the composite of the instant application being useful as a battery electrode useful in hybrid energy storage systems.
Zaghib discloses a positive electrode useful in lithium batteries comprising a transition metal [0017] and [0051] combined with a fibrous carbon material [0016] comprising carbon nanotubes or nanofibers [0035] and forming a lithium battery [0064].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the composite of the instant application in a lithium battery system as taught by Zaghib.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed April 08, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument beginning on page 8 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the alkali metal ions being present in a net-like structure) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims do not disclose any net-like structure.
Conclusion
Claims 1-7, 9, 20 and 21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732